                 Case 2:20-cv-04527-DDP-JPR Document 26-1 Filed 06/10/21 Page 1 of 2 Page ID #:64



                          1

                          2

                          3

                          4

                          5

                          6

                          7

                          8

                          9

                          10

                          11                      UNITED STATES DISTRICT COURT
                          12                      CENTRAL DISTRICT OF CALIFORNIA
                          13                            WESTERN DIVISION
                          14   CONTINENTAL INSURANCE            )       Case No.: 2:20-cv-04527-DDP-
                               COMPANY, a corporation;          )       JPR
                          15   BLUESTEM GROUP, INC., a          )
                          16
                               corporation;                     )       Hon. Dean D. Pregerson
                                                                )
                          17                 Plaintiffs,        )       [Proposed] Order Continuing
                                                                )       Hearing on Order to Show
                          18          v.                        )       Cause
                                                                )
                          19   GLOBAL TRANSPORTATION            )
                               SERVICES, INC., a corporation;   )
                          20   GLOBAL CONTAINER LINE, INC., )
                          21
                               an entity of unknown form;       )
                               ODYSSEY INTERNATIONAL            )
                          22   SERVICES, INC., a corporation;   )
                               ODYSSEY LOGISTICS &              )
                          23   TECHNOLOGY CORPORATION, a )
 COX, WOOTTON,                 corporation; and DOE ONE through )
LERNER, GRIFFIN, &        24   DOE TEN;
   HANSEN, LLP
                                                                )
12011 SAN VICENTE BLVD.
        SUITE 600         25                                    )
    LOS ANGELES, CA
          90049
    TEL: 310-440-0020
                                             Defendants.        )
    FAX: 310-440-0015
                          26

                          27   ///
                          28   ///

                               [Proposed] Order                     1              Case No. 2:20-cv-04527-DDP-JPR
                 Case 2:20-cv-04527-DDP-JPR Document 26-1 Filed 06/10/21 Page 2 of 2 Page ID #:65



                          1          WHEREAS Plaintiffs Continental Insurance Company and Bluestem
                          2    Group, Inc. and Defendants Global Transportation Services, Inc., Global
                          3    Container Line, Inc., Odyssey International Services, Inc., and Odyssey Logistics
                          4    & Technology Corporation have stipulated to continue the hearing on the Order
                          5    to Show Cause Re Dismissal (May 12, 2021, ECF No. 25) that is currently set for
                          6    June 14, 2021, at 10:00 a.m.; and
                          7          WHEREAS the parties have settled the case and have indicated that they
                          8    are close to agreeing on language for the settlement agreement and anticipate that
                          9    the agreement will be fully executed, performance of the settlement obligations
                          10   will be complete, and a stipulation for dismissal will be filed within the next few
                          11   weeks; and
                          12         WHEREAS the parties have requested that the Court continue the hearing
                          13   on the Order to Show Cause Re Dismissal to July 28, 2021, at 10:00 a.m. or such
                          14   date and time thereafter as may be convenient for the Court;
                          15         THE COURT FINDS that good cause exists to continue the hearing.
                          16         IT IS THEREFORE ORDERED that the hearing on the Order to Show
                          17   Cause Re Dismissal is continued to ______________________ at ____________.
                          18   If a stipulated dismissal is filed prior to that date, the matter will be taken off
                          19   calendar, all pending dates will be vacated, and no appearance is needed.
                          20

                          21 Date:
                                                                              Hon. Dean D. Pregerson
                          22

                          23
 COX, WOOTTON,
LERNER, GRIFFIN, &        24
   HANSEN, LLP
12011 SAN VICENTE BLVD.
        SUITE 600
    LOS ANGELES, CA
                          25
          90049
    TEL: 310-440-0020
    FAX: 310-440-0015
                          26

                          27

                          28

                               [Proposed] Order                        2             Case No. 2:20-cv-04527-DDP-JPR
